Citation Nr: 0108385	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-05 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for severe 
osteoarthritis of the right shoulder.

2.  Entitlement to service connection for chronic insomnia, 
claimed as sleep disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for residuals of right 
ankle sprain.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3, 114 Stat. 2096, 2096-2098 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, and 
5103A).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board notes that 
VA medical records show findings of degenerative changes in 
the right shoulder, treatment for complaints of pain in the 
right ankle, and diagnoses of insomnia, tinnitus, and hearing 
loss.  Nevertheless, the VA examiners, although noting the 
veteran's statements relating such complaints to service, did 
not set forth specific etiologies of the veteran's 
complaints.  Moreover, it does not appear that the examiners 
review the claims folder including the veteran's service 
medical records and VA medical records.  The VA's duty to 
assist includes obtaining an examination and opinion in order 
to determine the nature and etiology of the veteran's 
disabilities.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for a VA 
orthopedic examination to determine the 
etiology of his disorders of the right 
shoulder and ankle.  Following review of the 
claims folder, the physician should 
specifically address the following questions:  
(1) the current and proper diagnoses of the 
veteran's orthopedic disorders; and (2) 
whether it is as likely as not that the 
veteran's current orthopedic disorders are 
the result of the injury in service.  If 
there is no medical possibility that the 
disorders, if any, are related to service the 
physician should clearly and unequivocally 
indicate so.  The physician should provide a 
comprehensive report including a complete 
rationale for all conclusions.   

2.  The veteran should be scheduled for a VA 
audiology examination to determine the 
etiology of his hearing loss and tinnitus.  
Following review of the claims folder, the 
examiner should provide opinion as to whether 
it is as likely as not that the veteran's 
tinnitus and hearing loss are related to his 
active service.  If there is no medical 
possibility that the disorders, if any, are 
related to service the physician should 
clearly and unequivocally indicate so.  The 
physician should provide a comprehensive 
report including a complete rationale for all 
conclusions.   

3.  The veteran should be scheduled for a VA 
examination to determine the etiology of 
insomnia.  Following review of the claims 
folder, the examiner should provide opinion 
as to whether it is as likely as not that the 
veteran's insomnia is related to his active 
service.  If there is no medical possibility 
that the disorder, if any, is related to 
service the physician should clearly and 
unequivocally indicate so.  The physician 
should provide a comprehensive report 
including a complete rationale for all 
conclusions.    
  
4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
section 3 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 
5103A) are fully complied with and satisfied. 

5.  The RO should thereafter readjudicate the 
claims on appeal.  If the benefits sought on 
appeal remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The case should then be returned to the Board for further 
appellate consideration.  By this remand, the Board does not 
intimate any opinion, legal or factual, as to the ultimate 
disposition of the issues presented.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



